Citation Nr: 1415760	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-03 176	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

1.  Entitlement to an initial rating greater than 20 percent for postoperative right ankle disability.

2.  Entitlement to an initial rating greater than 10 percent for advanced rheumatoid arthritis of the left ankle.

3.  Entitlement to an initial rating greater than 10 percent for advanced rheumatoid arthritis of the right (dominant) elbow.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Ryan P. Connally, General Attorney


INTRODUCTION

The Veteran served on active duty from September 1991 to January 2004, and from April 2003 to February 2006.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In January 2012, the Board issued a decision that, in part, denied the claim of entitlement to an initial rating greater than 20 percent for postoperative right ankle disability; and dismissed claims of entitlement to an initial rating greater than 10 percent for advanced rheumatoid arthritis of the left ankle and entitlement to an initial rating greater than 10 percent for advanced rheumatoid arthritis of the right (dominant) elbow.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the July 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the January 2012 Board decision that denied entitlement to an initial rating greater than 20 percent for postoperative right ankle disability and dismissed claims of entitlement to an initial rating greater than 10 percent for advanced rheumatoid arthritis of the left ankle, and entitlement to an initial rating greater than 10 percent for advanced rheumatoid arthritis of the right (dominant) elbow, is vacated.  The remainder of the January 2012 Board decision remains undisturbed.



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



